Citation Nr: 1604164	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-50 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for cause of the Veteran's death.

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 (West 2014).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had service from August 1950 to April 1952.  The Veteran died in November 2008, and the appellant is the surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

In April 2015, this matter was remanded in order to afford the appellant an opportunity to testify before the Board.  This hearing was held in September 2015 and a transcript of the proceedings has been associated with the Veteran's claims file.  

The issue of entitlement to service connection for cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran died in November 2008.  He was not a prisoner of war, and at the time of his death, he was not in receipt of compensation at the 100 percent rate due to service-connected disabilities for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death.


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Benefits may be paid to a deceased Veteran's surviving spouse and/or children in the same manner as if death was service-connected when the death was not caused by the Veteran's own willful misconduct, and at the time of death the Veteran was in receipt of, or entitled to receive, compensation for service-connected disability that was continuously rated totally disabling by a schedular or unemployability rating for a period of 10 or more years immediately preceding death, or was continuously rated totally disabling by a schedular or unemployability rating from the date of the Veteran's discharge or release from active duty for a period of not less than 5 years immediately preceding death, or was rated as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war (POW) and died after September 30, 1999.  38 U.S.C.A. § 1318.
 
The facts in this case are not in dispute.  The Veteran was not an ex-POW.  He had established service connection for multiple disabilities, including posttraumatic stress disorder (PTSD), bilateral peripheral vascular disease, and bilateral residuals of cold injury to the feet.  He was awarded individual unemployability effective February 27, 2003.  When he died in November 2008, he had received compensation for disability rated totally disabling for less than 10 years prior to his death, and had not been continuously rated totally disabled since his discharge from service (in April 1952).  Thus, the legal criteria for DIC under 38 U.S.C.A. § 1318 are not met, and the appellant's claim for this benefit must be denied. See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Finally, because the application of the law to the undisputed facts is dispositive of the appeal on the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim under 38 U.S.C.A. § 1318 that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

The Veteran's death certificate shows that the immediate cause of his death was lung cancer.  Another condition contributing to death, but not resulting in the underlying cause, was coronary artery disease.  Prior to his death, the Veteran had established service connection for PTSD (rated 70 percent), bilateral peripheral vascular disease (each evaluated as 40 percent), and bilateral residuals of cold injury to the feet (each evaluated as 20 percent). 

The claims file contains a February 2009 report from the Veteran's treating physician indicating that the Veteran had multiple medical problems including severe, inoperable coronary artery disease, lung cancer, enlarged prostate, posttraumatic stress, atrial flutter, congestive heart failure, hypertension and anemia.  This physician stated that it was as likely as not that the Veteran succumbed to arteriosclerosis manifested as coronary artery disease and occlusion.  However, this report did not indicate that the cause of death of probable coronary artery disease was caused by cold injury per see.

In testimony before the Board, the appellant and her daughter testified that the Veteran had heart disease beginning in his 30s, with a heart attack in 1969 and another major attack in 1972 at the age of 42.  He had open heart surgery in 1998.  It was noted in the hearing that PTSD may be a factor in the cause or aggravation of heart disease.  See VA Research Currents Research News from the U.S. Department of Veterans Affairs; Study Adds Evidence on Link Between PTSD, Heart Disease (Mar. 31, 2015), www.research.va.gov/currents/spring2015/spring2015-8.cfm; ; Am J Public Health. 2015 Apr;105(4):757-63. Epub 2015 Feb 25; Posttraumatic stress disorder and incident heart failure among a community-based sample of US veterans, www. ncbi.nlm.nih.gov/pubmed/25713943. .

An opinion is needed as to the likelihood that PTSD caused or aggravated the heart disease that contributed to the Veteran's death.  38 U.S.C.A. § 5103A(d). 

The Board also finds that pertinent evidence in this matter appears to be outstanding and must be secured.  The appellant indicated that the Veteran was seen in 1969 and 1972 at Mercy Hospital and Sutter General, with respect to the Veteran's heart attacks.  A Dr. Flan was reported to be the Veteran's cardiologist.  Dr. Peters, the physician who authored the February 2009 report, was noted to be the Veteran's treating physician.  The claims file indicates that Dr. Peters is associated with Mather Hospital.  The claims file also indicates that the Veteran was treated by a Dr. Lee, Dr. McKenzie at the Porter Clinic in Lubbock Texas, and Dr. Dawson at the Sacramento VA Medical Center.  Upon remand, full records of the Veteran's treatment by these providers should be sought.  The appellant should also be afforded an opportunity to identify any additional medical treatment records relevant to the Veteran's service-connected disabilities and their relationship to the Veteran's terminal conditions.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify all VA and non-VA health care providers, other than those whose records have already been obtained, who treated the Veteran since service for his service-connected disabilities, as well as his terminal disabilities, including his heart disease and lung cancer.  Ask the appellant to authorize VA to obtain records of non-VA treatment providers.

This should specifically include 1969 and 1972 treatment records from Mercy Hospital and Sutter General, records of the Veteran's treatment from Dr. Flan, Dr. Peters, Mather Hospital, Dr. Lee, Dr. McKenzie, Porter Clinic in Lubbock Texas, and Dr. Dawson, Sacramento VA Medical Center.  A full copy of all VA treatment records should also be obtained.  

If any requested records cannot be obtained, the appellant should be informed, told of the efforts made to obtain the records, and of what additional steps will be taken.

2.  After available records have been obtained, forward the Veteran's claims file to a VA physician or mental health professional for an opinion as to whether the Veteran's heart condition was caused or aggravated by his service connected PTSD.  Following review of the record, the consulting physician should provide an opinion that responds to the following:

Is it at least as likely as not (a 50 percent or better probability) that the service-connected PTSD caused or aggravated the heart disease that contributed to his death?

The examiner should discuss medical literature relevant to that question including the studies discussed above.

A rationale for all opinions must be provided, specifically addressing the February 2009 opinion of Dr. Peters. 

3.  If the benefits sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


